DETAILED ACTION
Applicant's election with traverse of claims 15-18 and 20-24 in the reply filed on 12-17-2021 is acknowledged.  The traversal is on the ground(s) that there is nothing of record indicating that the product as claimed could be made by dip coating.  This is not found persuasive because examiners need not cite documents to support the restriction requirement in most cases (MPEP 803 II).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 15-16, 18, and 22 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mikulak., US PGPub. No. 2012/0231225.
Regarding claim 15, Mikulak teaches a filament for used in a 3D extrusion process comprising a solid filament with an inner core of thermoplastic material and an outer coating comprising a pigment, ink, or additive (Abstract, Fig. 2, ¶ [0047]-[0048], [0118], [0130]). 
Regarding claim 16, Mikulak teaches the use polyether ether ketons or high-density polyethylene (¶ [0048]). 
Regarding claim 18, Mikulak teaches that the coating material may be adhesive (¶ [107]). 
Regarding claim 22, Mikulak teaches that the coating may be uniform on the filament (¶ [0063]).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 20, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikulak., US PGPub. No. 2012/0231225, as applied above.
Regarding claim 17, the teachings of Mikulak differ from the present invention in that although Mikulak teaches that the filament may be used to make a support material for 3D printing and teaches generally that 3D printing support materials may be water soluble (¶ [0043]), Mikulak does not teach a specific embodiment in which the filament is made from a water soluble polymer. It would, however, have been obvious to one of ordinary skill in the art to make the filament of Mikulk be water soluble because Mikulak teaches that the filament may be used as a support material and also teaches that support materials may be water-soluble. 
Regarding claim 20, the teachings of Mikulak differ from the present invention in that Mikulak does not specifically teach that the coating may be colorless. It would, however, have been obvious to one of ordinary skill in the art that the coating of Mikulak could be colorless because Mikulak teaches that dyes or colorants may optionally be added to the coating, which one of ordinary skill in the art would understand to mean that the coating could be free of such colorants (and thus colorless). Additionally, many of the specific polymer materials listed by Mikulak are normally colorless, and it would be obvious to one of ordinary skill in the art to use such colorless materials without the addition of colorants if color was not required. It would also have been obvious to one of ordinary skill in the art 
Regarding claim 23, the teachings of Mikulak differ from the present invention in that Mikulak does not explicitly teach that the coating is not uniform. The present claim 23, however, lacks any details as to what is meant by “uniform.” One of ordinary skill in the art would have understood that any coating process would necessarily produce at least some variation in thickness, and lacking any specifics as to what degree of variation would render the claimed product “non-uniform,” the present claim 23 cannot distinguish the claimed invention from that of the prior art. 
Regarding claim 24, the teachings of Mikulak differ from the present invention in that although Mikulak teaches that the coating may be colored in various colors, Mikulak does not teach that the coating may be different colors on a single filament. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate color or combination of colors for the coating based on the desired appearance and intended use of the filament. Additionally, the limitation appears to be related to an aesthetic effect which cannot distinguish the claimed invention from that of the prior art absent any difference in mechanical function.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikulak., US PGPub. No. 2012/0231225, as applied above, in view of Zinniel et al., USPGPub. No. 2010/0327479.
Regarding claim 21, the teachings of Mikulak differ from the present invention in that Mikulak does not teach an additive in the shell material that is activated by microwaves, heat, plasma, UV, or magnetic fields. Zinniel, however, teaches that stock filaments for such additive manufacturing processes may have additives including heat stabilizers (¶ [0063]). It would have been obvious to one of ordinary skill in the art to include a heat stabilizing additive in the product of Mikulak, as doing so would improve the heat stability of the product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785